Per CubiaM.
The allegations of the complaint, which the judge finds to be true for the purposes of his order, are sufficient to warrant an *810allowance for tbe wife’s necessary subsistence and counsel fees as authorized by C. S., 1667, as amended by chapter 123, Public Laws 1921, and chapter 52, Public Laws 1923.
It would serve no useful purpose to set out the facts in detail. See Byerly v. Byerly, 194 N. C., 532, 140 S. E., 158; McManus v. McManus, 191 N. C., 740, 133 S. E., 9; Price v. Price, 188 N. C., 640, 125 S. E., 264; Allen v. Allen, 180 N. C., 465, 105 S. E., 11.
The order will be upheld.
Affirmed.